The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marquez Chin et al., US 2017/0172497 A1, which discloses detection means for detecting a biological signal (Figures 1-2; paragraph 0148), analysis means for analyzing the detected biological signal and outputting feature data in the form of frequency amplitudes over successive time intervals (paragraphs 0030, 0035, and 0039), first determination means for determining output vectors indicating degrees of similarity (e.g., Euclidean distances) between the feature data and each of a plurality of teaching data [Figures 4a-4f and 13; paragraphs 0025, 0046, 0050, 0056, and 0074 (last sentence)], storage means for chronologically storing the output vectors for each time interval (paragraphs 0055-0057, 0077, 0082, and 0173), and second determination means for totaling correlations and non-correlations for each set of teaching data in successive chronological components within a predetermined period (such as a pre-motor phase) so as to determine the information represented by the biological signal (paragraphs 0058-0063, 0078-0081, and 0181).
0058-0059), with threshold count values explained in paragraph 0181.  Regarding claims 18-19, a plurality of extracted teaching data and composite motion would have been inherent from paragraphs 0037 (one or more instructions for an action), 0041 (“second brain electrical signal”), 0088 (“plurality of operatively positioned electrodes”), 0149 (the hand having “one of the largest cortical representations in the sensorimotor map”), and 0195 (“effective control of several external … actions in a synchronized manner to the actions to be taken as a result of the identified IA [intended activity] or IA’s”).  Regarding claim 25, attention is directed to paragraph 0012, for instance.  The further limitations of other dependent claims are readily apparent from the above discussion and referenced passages of Marquez Chin et al.
Claims 22-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over  Marquez Chin et al., US 2017/0172497 A1.  Regarding claim 22, the predetermined period being within the range of about 10 to 200 milliseconds would have been obvious from Figures 8b, 10a, and 10b in light of the inherent nature of the event-related desynchronization (ERD) and the “downward slope” and “power decrease … during motor planning and execution” (paragraphs 0149 and 0166) in conjunction with optimizing the “time duration between an action signal and the expiry of the pre-motor phase” (paragraph 0184+).  Regarding claims 23-24, wearing the detection means and other components of the control system on the upper arm or residual limb or torso of a subject would have been immediately obvious in order to impart portability to the prosthetic or orthotic device (paragraph 0012).  Regarding claim 26, a finger movement assisting apparatus would have been obvious from the emphasis on hand and finger movements (e.g., Figures 3-5) and from Marquez Chin et al. encompassing paralyzed limbs and orthotic devices 0012).  Regarding claim 27, a swallow diagnosis apparatus would have been an obvious variant to the ordinary practitioner because of the stated utility “as screening and/or diagnostic tools for neurological conditions” (paragraph 0191) and functional electrical stimulation therapy (paragraphs 0005, 0075, and 0148).
Applicant’s remarks have been considered.  Applicant relies, at least in part, on Applicant’s paragraphs 0072-0079 and Figures 6A-6D for support: “the second determination means 223 [first] obtains a total value by totaling degrees of similarity” (specification: page 27, lines 16-19; emphasis added) and then determines or identifies the motion to be performed based on the highest total value or the value which exceeds a threshold (Applicant’s specification: page 27, lines 19-20).  However, Marquez et al. likewise compare frequency amplitudes with sets of teaching data during successive increments of time and total the similarity counts until a threshold is reached at some point prior to the motor event (Marquez et al.: paragraphs 0030, 0035, 0039, 0077-0082, 0094-0099, and 0112-0117).  The scope of Applicant’s claim 14 and others is broad enough to encompass binary and other types of calculations and approximations.
Applicant’s arguments focus on Figure 14 and paragraph 0179 of Marquez-Chin et al., but this process is directed to establishing a characterized intended activity (CIA) in the form of a pinch grasp, one of several types of activities to be recorded and stored as sets of teaching data for purposes of later classifying uncharacterized intended activities (UCIA) in real time (Marquez-Chin et al.: claims; paragraphs 0074, 0153, and 0181-0182).  In the above grounds of rejection, some of the Marquez-Chin et al. paragraphs were omitted (relative to the Office action of October 14, 2020) in order to better emphasize the overall system characterized by claim 1 of Marquez-Chin et al. rather than the subset method of establishing the plurality of teaching data . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774